IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40055
                        Conference Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

DELVITH BURGESS-RETREAGE,
                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-455-1
                       --------------------
                          August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Delvith

Burgess-Retreage has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Burgess-Retreage was provided with a copy of counsel’s

Anders motion and brief, but he has not filed a response.     Our

independent review of the record and counsel’s brief shows that

there are no nonfrivolous issues for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40055
                                 -2-

excused from further responsibilities herein, and this appeal is

DISMISSED.   See 5TH CIR. R. 42.2.